El Juez Asociado SeñoR Wole,
emitió la opinión del tribunal.
En cada uno de estos casos, tanto en la corte municipal como en la de distrito, Asunción Román fné convicto del de-lito de abuso de confianza y en apelación ataca la suficien-cia de las denuncias.
En éstas se alega substancialmente que Asunción Román mientras actuaba de agente vendedor y cobrador de la Singer Sewing Machine Company, ilegal, voluntaria, fraudu-lenta y maliciosamente cobró de cierta señora, cliente de dicha compañía, la suma de $20 ($10 en el caso No. 2872) extendiendo a dicha señora nn recibo ya utilizado de otro cliente y que había sido reportado previamente por dicho acusado apropiándose así el valor de este recibo con la frau-dulenta* intención de emplearlo en su propia utilidad y pri-vando así a la citada compañía de dicho dinero.
El apelante alega que la denuncia es vaga y ambigua y basta cierto punto lo es, pero no se presentó objeción alguna en este sentido en la corte inferior. Estamos obligados a asumir, en ausencia de la debida objeción, que las alegaciones eran suficientemente claras y precisas para informar al acusado de los elementos del delito qué se le imputaba.
*62Por otra parte, el fiscal de esta corte sugiere que en la denuncia no se alegan todos los elementos constitutivos del delito de abuso de confianza. Esta supuesta deficiencia consiste en dejar de álegar la relación fiduciaria en virtud de la cual el acusado obtuvo la posesión del dinero y se lo apropió para su uso defraudando así a su principal. La denuncia, sin embargo, sí expresa que Román era agente vendedor y cobrador de la Singer Sewing Machine Co. Si bien hubiese sido más correcto decir que él como agente de la compañía efectuó una venta a determinada señora, le ex-pidió un recibo fraudulento y se apropió el dinero que recibió de ella y que debía entregar a la compañía, o quizás aún más, sin embargo, la denuncia demuestra todos estos hechos imperfectamente y de ellos surge la relación fiduciaria. El acusado extendió a dicha señora un recibo correspondiente a otro cliente de la compañía, que ya había sido reportado. Recibió $20 mientras actuaba como tal agente. Todos sus actos hasta el momento de la apropiación, y quizás también ese acto mismo, se dicen haber sido cometidos en su capacidad de agente. Debió haber sido claro para el acusado saber que se le imputaba la apropiación de dinero en su capacidad fiduciaria de agente.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.